In an action to recover damages for personal injuries, the plaintiffs appeal, as limited by their brief, from so much of an order of the Supreme Court, Queens County (Berke, J.), dated March 22, 2000, as, in denying the defendant’s motion for summary judgment dismissing the plaintiffs’ Labor Law § 241 (6) cause of action, determined that Industrial Code [12 NYCRR] § 23-1.7 (e) is not applicable to this action.
Ordered that the appeal is dismissed, with costs.
The plaintiffs appeal from certain statements contained in an order denying the defendant’s motion for summary judgment dismissing the plaintiffs’ Labor Law § 241(6) cause of action. Since the order denied the defendant’s motion for summary judgment, the plaintiffs are not aggrieved, even though they disagree with the findings of the Supreme Court (see, Parochial Bus Sys. v Board of Educ., 60 NY2d 539, 544-545; Schadoff v Russ, 278 AD2d 222; Atlantic Hudson Realty v Rhodes, 271 AD2d 558). Ritter, J. P., Friedmann, H. Miller and Feuerstein, JJ., concur.